Examiner’s Comments
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on December 11, 2020.
The objections to the specification in the last office action have been withdrawn in light of the amendments (e.g. Title, Abstract) to the specification.
The objections to the drawings in the last office action have been withdrawn in light of the new drawings (Figures 1, 2) filed as part of the submission.  These drawings have been approved for entry by the examiner.
The rejections under 35 U.S.C. 103 in the last office action have been withdrawn in light of the amendments to the claims.  Claim 1 has been amended to include the allowable subject matter of previous Claim 3.  New Claim 11 incorporates previous Claim 1 and the allowable subject matter of previous Claim 5.  New Claim 17 incorporates previous Claim 1 and the allowable subject matter of previous Claim 8.
Accordingly, Claims 1, 2, 4 through 8 and 11 through 22 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896